Citation Nr: 1027386	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-17 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of her 
delimiting date for Dependents Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The appellant is the spouse of the Veteran, who died in April 
1992.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 decision of the RO in 
Muskogee, Oklahoma which denied extension of the delimiting date 
for DEA benefits.


FINDINGS OF FACT

1.  In 1992, VA granted service connection for the cause of the 
Veteran's death.

2.  The appellant's delimiting date is May 21, 2002.

3.  In January 2008, an application was received from the 
appellant for DEA (Chapter 35) benefits.


CONCLUSION OF LAW

The criteria for an extension of the appellant's delimiting date 
for receipt of DEA benefits, Chapter 35, Title 38, United States 
Code have not been met. 38 U.S.C.A. §§ 3501, 3512, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 21.3046, 21.3047 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In the present 
case, the Board acknowledges no VCAA letter was sent to the 
appellant.

However, the Court has held that VCAA notification procedures do 
not apply in cases where the applicable chapter of Title 38, 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was 
not required in case involving a waiver request).  In the present 
case, governing regulations regarding VA educational benefits 
provide that, except when a claim cannot be substantiated because 
there is no legal basis for the claim, or undisputed facts render 
the claimant ineligible for the claimed benefit, when VA receives 
a complete or substantially complete application for educational 
assistance, VA will notify the claimant of any information and 
evidence that is necessary to substantiate the claim and inform 
the claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if any, 
VA will try to obtain for the claimant.  38 C.F.R. § 
21.1031(b)(1).

The RO did not provide the appellant pre-adjudication notice as 
described above.  However, as will be discussed below, there is 
no legal basis for the appellant's claim, and thus the lack of 
notice is not prejudicial to the appellant.

The Board notes that the appellant was sufficiently advised of 
the legal requirements for the benefits she seeks in the initial 
February 2008 decision and subsequent April 2008 statement of the 
case.  The Board adds that the appellant has been accorded 
appropriate due process.  She has presented arguments on her 
behalf in various statements and testimony.  She has also 
demonstrated sufficient knowledge as to the legal reasons her 
claim was denied.

Regarding VA's duty to assist, the regulations governing 
educational programs provide that VA will make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate the 
claim.  38 C.F.R. § 21.1032(a)(i).  However, VA will refrain from 
providing assistance in obtaining evidence for a claim if the 
substantially complete or complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would substantiate 
the claim.  Also, VA will discontinue providing assistance in 
obtaining evidence for a claim if the evidence obtained indicates 
that there is no reasonable possibility that further assistance 
would substantiate the claim.  38 C.F.R. § 21.1032(d).  The Board 
finds that there is no reasonable possibility that further 
assistance would substantiate the claim.

In the circumstances of this case, additional efforts to assist 
or notify the appellant would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

Laws and Regulations

Basic eligibility for Chapter 35 benefits is established in one 
of several ways, including being the spouse of a veteran who died 
of a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(B); 
38 C.F.R. § 21.3021(a)(2)(i).

Eligibility for such benefits extends 10 years from the date (as 
determined by the Secretary) that the person becomes an eligible 
person within the meaning of 38 U.S.C.A. § 3501(a)(1).  38 
U.S.C.A. § 3512(b)(1)(A).  

Under the rule regarding the payment of educational assistance 
benefits under Chapter 35, Title 38, United States Code, and as 
applicable to this case, the beginning date of eligibility for a 
surviving spouse of a veteran who died from a service-connected 
disability is determined as follows:  the surviving spouse will 
choose the beginning date of the 10-year period.  That date will 
be no earlier than the date of death and no later than the date 
of VA determination that the Veteran's death was due to a 
service-connected disability.  38 U.S.C.A. § 3512(b)(1); 38 
C.F.R. § 21.3046(b)(5)(ii).

For a surviving spouse, the period of eligibility cannot exceed 
ten years and can be extended only as provided in 38 C.F.R. 
§ 21.3046(c)(3) and 38 C.F.R. § 21.3047.  38 C.F.R. 
§ 21.3046(c)(2).  In this regard, the Board finds that 38 C.F.R. 
§ 21.3046(c)(3) is inapplicable in this case, as it pertains to 
surviving spouses who serve on active duty.

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following:  (1) applies for 
the extension within the appropriate time limit; (2) was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not result 
from willful misconduct; (3) provides VA with any requested 
evidence tending to show that she was prevented from initiating 
or completing the program because of a physical or mental 
disability that did not result from her willful misconduct; and 
(4) is otherwise eligible for payment of educational assistance 
for the training pursuant to Chapter 35.  38 C.F.R. § 
21.3047(a)(1)(i-iv); see also 38 U.S.C.A. § 3512 (b)(2).

It must be "clearly established" by medical evidence that such 
program of education was medically infeasible.  38 C.F.R. § 
21.3047(a)(2)(i).  Application for an extension must be made 
within one year after the last date of the delimiting period, the 
termination of the period of physical or mental disability, or 
October 1, 1980, whichever date is the latest. 38 U.S.C.A. § 
3512(b)(2).

Factual Background and Analysis

The appellant seeks an extension of the delimiting date for basic 
eligibility for DEA benefits.

At her January 2010 Board hearing and in documents of record, the 
appellant claims that she is entitled to an extension of her 
delimiting date because she was not aware that she was entitled 
to Chapter 35 educational benefits until years after the 
Veteran's death, and that VA did not notify her of these 
potential benefits at the time of its decision which awarded 
service connection for the cause of the Veteran's death.

Initially, the Board notes that the record before it consists 
entirely of the appellant's education folder, and that the claims 
file is not before it.

Documents on file reflect that the Veteran died in April 1992, 
that VA determined that his death was service-connected on May 
21, 1992, and that the appellant is his surviving spouse.

In this case, basic eligibility for DEA benefits for the 
Veteran's spouse was established from May 21, 1992.  Thus, the 10 
year delimiting period for DEA eligibility expired May 21, 2002.  
It was not until January 2008 that the appellant applied for DEA 
benefits.  Because the 10 year period of eligibility expired May 
21, 2002, the question is whether the appellant was entitled to 
an extension of delimiting date beyond May 21, 2002 for 
eligibility for DEA benefits as a surviving spouse.

In this case, the evidence does not show that the criteria for 
extension of delimiting date for DEA eligibility were met.  There 
is no evidence that the appellant was enrolled in an education 
program prior to May 21, 2002, and none of the criteria for 
extension of delimiting date set out in 38 C.F.R. §§ 21.3046, 
21.3047 were otherwise met.  The appellant contends that the 
delimiting date should be extended because she was never notified 
of her eligibility for educational benefits at the time of the 
1992 RO decision which granted service connection for the 
Veteran's death.

Despite the appellant's assertions, there is a presumption of 
regularity under which it is presumed that government officials 
"have properly discharged their official duties." United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only 
mail notice to the last address of record for the presumption to 
attach).  This presumption of regularity in the administrative 
process may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  A statement of 
an appellant, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations.  Thus, the 
appellant's assertion that she did not receive notice of the ten-
year limitation for receiving education benefits, can not and 
does not rebut the presumption of administrative regularity.

Moreover, the appellant does not contend, and the evidence does 
not reflect that she has or had physical and mental disabilities 
that prevented her from completing her chosen education program 
and, therefore, she is not entitled to an extension of her 
delimiting date.  38 C.F.R. § 21.3047(a)(1)(i-iv); see also 38 
U.S.C.A. § 3512 (b)(2).

While the Board is sympathetic to the appellant's claim, the VA 
(including the Board) is bound by the applicable law and 
regulations as written.  38 U.S.C.A. § 7104(c).  The Board is 
without authority to grant benefits simply on the basis that it 
might be perceived as equitable.  See 38 U.S.C.A. §§ 503, 7104; 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
observes that "no equities, no matter how compelling, can create 
a right to payment out of the United States Treasury that has not 
been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992).

For these reasons, the Board finds that the appellant is not 
entitled to an extension of her delimiting date for DEA benefits 
beyond May 21, 2002.  To the extent that the law is dispositive, 
the claim is denied on the basis of the absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appellant's appeal for an extension of her delimiting date 
for DEA benefits is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


